PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/040,174
Filing Date: 19 Jul 2018
Appellant(s): Nelson et al.



__________________
Mr. Martin I. Finston
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 15, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 30, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalejs (U.S. Pub. No. 2009/0032087) in view of Cruz-Campa et al. (U.S. Pub. No. 2014/0261624) (herein referred to as Cruz), Corbin et al. (U.S. Patent No. 6,613,123), and Huang (U.S. Pub. No.  2010/0307567), with Welch Fluorocarbon, Inc. (“PVF”, 2013) as evidence for claim 1.
Regarding claim 1, Kalejs teaches a solar cell subassembly (10) (corresponding to the claimed “A photovoltaic module” feature) (Figure 1), comprising:
 a flexible electrical backplane (14) (corresponding to the claimed “a flex-circuit” feature) ([0041]) comprising:
a flexible substrate (28) made of a polymer-based material (corresponding to the claimed “a flexible polymeric substrate” feature) ([0041]-[0042]); and
electrically conductive interconnects (18) that are patterns of electrically conductive materials deposited on the top surface (32) of the substrate (28) (corresponding to the claimed “an electrically conductive printed wiring pattern defined on the flexible polymeric substrate” feature) (Figure 1; [0041], [0043]); 
a plurality of interconnect attachments (22) that can be solder that are on the substrate (28) and electrically connected and continuous with the conductive interconnects (18) (corresponding to the claimed “a plurality of solder pads defined on the flexible polymeric substrate and electrically continuous with portions of the printed wiring pattern” feature) (Figure 1; [0044]); 
a plurality of photovoltaic cells (12) (corresponding to the claimed “a plurality of photovoltaic cells” feature) ([0040]), where each cell (12) has at least 
a backskin (54) that is joined in parallel to the back of the substrate (28) through a back encapsulant, where the backskin can be a TPT backskin which is Tedlar (PVF), polyester, and Tedlar (corresponding to the claimed " at least one thermoformable polymeric film substantially parallel to the flexible polymeric substrate and joined thereto, said film having a temperature range for thermoforming” feature) (not shown in Figure 1, see Figure 6A for parallel arrangement of backskin to the substrate; [0046], [0110]).
	

It is noted that the TPT backskin inherently has a temperature range for thermoforming, as the subassembly, including the backskin, is subjected to a thermal process ([0041]). Further, the TPT backskin includes polymeric materials, including Tedlar (PVF), which inherently has a temperature range of thermoforming, as Tedlar (PVF) has a melting point of 171°C, as evidenced by Welch, and so the temperature 
Kalejs does not explicitly teach that all lateral dimensions of each of the photovoltaic cells are at most one centimeter, as claimed.
Cruz teaches a similar flexible photovoltaic module (100) comprising a plurality of photovoltaic cells (102) arranged on a receiving substrate (104) (Figure 1). Cruz teaches that each of the photovoltaic cells (102) has length and width dimensions of less than 1 mm, which falls within the claimed range (corresponding to the claimed “all lateral dimensions of each said cell are at most one centimeter” feature, where length and width are interpreted as all of the lateral dimensions, which is consistent with the original disclosure in [0036]) ([0035]-[0036]). Cruz teaches that these lateral dimensions allow the bend radius to be made smaller which contributes to the overall flexibility of the module ([0035]-[0036]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the photovoltaic cells of Kalejs and set the length and width dimensions of each cell to be less than 1 mm as taught by Cruz, as Cruz teaches that these lateral dimensions allow the bend radius to be made smaller which contributes to the overall flexibility of the subassembly.
Kalejs teaches that the interconnect attachments (22) are solder, but does not explicitly teach that the solder is a composition having a remelt temperature that lies above at least a portion of the temperature range for thermoforming the polymeric film of the backskin (54), as claimed.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the solder interconnect attachments (22) of modified Kalejs, and use the solder composition that includes Pb powder mixed with a 
Further, the subassembly (10) is shown in a flat, sheet-like planar conformation (corresponding to the claimed “the photovoltaic module is conformed in a flat, sheet-like conformation” feature) (Figure 1). However, modified Kalejs does not explicitly teach that the shape of the subassembly comprises gore panels, where each of the gore panels is a projecting finger of material that extends from a central region of the subassembly (10), where each of the gore panels comprises an edge region, and where in the flat, sheet-like conformation, the edge region of each of the gore panels is separated from the edge regions of adjacent gore panels such that there is a gap between adjacent gore panels, as claimed.
Huang teaches a solar module (10) (Figures 1 and 4). Huang teaches that generally, solar modules are square-shaped in external appearance (Figure 1; [0004]), which is similar to the shape of the subassembly (10) of Kalejs (see Figures 1 and 4B for rectangular shape). Huang further teaches that in order to increase decorative effect of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the subassembly of modified Kalejs and make the shape of the subassembly be a star shape as taught by Huang in order to increase the decorative effect of the subassembly. Further, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). It follows then that the star-shaped subassembly of modified Kalejs would have five projecting fingers extending from a central region of the subassembly, and that when the subassembly is in the flat, sheet-like planar conformation, the side edges of each of the fingers are separated from adjacent side edges of adjacent fingers, resulting in gaps between adjacent fingers.

Cruz teaches the similar photovoltaic module (100) comprising the plurality of photovoltaic cells (102) arranged on the receiving substrate (104) as discussed above in claim 1 (Figure 1). Cruz teaches that the photovoltaic module is made flexible, which allows the photovoltaic module to bend (corresponding to the claimed “wherein the photovoltaic module is capable of being reshaped from the flat, sheet-like conformation into a three-dimensional, curved shape” feature) ([0003], [0034]). Thus, Cruz teaches it is known to make the photovoltaic module flexible, in order to allow it to bend.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the subassembly of modified Kalejs be flexible as taught by Cruz so that the entire subassembly is able to bend. Further, Cruz teaches that is known for a photovoltaic module to be flexible. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.). Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Thus, in combination, the subassembly (10) of modified Kalejs would be a flexible subassembly in the flat, sheet-like planar conformation that is star-shaped with the projecting fingers. This subassembly (10) thus is capable of being reshaped from the flat, sheet-like planar conformation into a three-dimensional, curved shape, as claimed. Further, since the subassembly is made flexible and is capable of bending, it is thus capable of being folded and molded in a manner such that the fingers of the star shape are pulled vertically away from the central region and together so that at least a portion of the edges of each of the fingers directly at least a portion of the adjacent edges of the adjacent fingers to form the curved, three-dimensional shape, as claimed. At least a portion of the star shape in the curved, three-dimensional shape would form a curved, three-dimensional surface, as claimed. Further, as this curved, three-dimensional surface can be any portion of the curved surface of star shape in the curved, three-dimensional shape, it can be said that at least a portion of this surface would be without buckling or wrinkling of the flexible substrate (28), as claimed. 
It is noted that “the photovoltaic module is conformed in a flat, sheet-like conformation”, ““wherein the photovoltaic module is capable of being reshaped from the flat, sheet-like conformation into a three-dimensional, curved shape”, and “in the flat, sheet-like conformation, the edge region of each of the gore panels is separated from the edge regions of adjacent gore panels such that there is a gap between adjacent gore panels; and in the three-dimensional, curved shape, the edge region of each of the gore panels directly contacts the edge regions of the adjacent gore panels so as to define a In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Further, “without buckling or wrinkling of the flexible polymeric substrate” is a recitation of functional language as part of the intended use, as at least a portion of the curved surface is capable of being without buckling or wrinkling of the flexible substrate (28), as discussed above. Further, the combined prior art teaches the same structure and materials as required by the claim, and thus would be capable of having the claimed function of being without buckling or wrinkling in the flexible substrate on at least a portion of the curved surface. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 2, modified Kalejs teaches the invention as discussed above in claim 1. Kalejs teaches that the photovoltaic cells include a bulk semiconductor ([0048]), but does not explicitly teach that the photovoltaic cells are monocrystalline silicon cells, as claimed.
Cruz teaches the similar flexible photovoltaic module (100) comprising the plurality of photovoltaic cells (102) as discussed above in claim 1(Figure 1). Cruz teaches that the photovoltaic cells include a bulk material such as monocrystalline silicon ([0039]). Thus, Cruz is teaches that monocrystalline silicon is a known and suitable 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the bulk semiconductor of the photovoltaic cells of modified Kalejs out of monocrystalline silicon, as Cruz teaches that monocrystalline silicon is a known and suitable material to use as the bulk material for a photovoltaic cell in a flexible photovoltaic module. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.
Regarding claim 3, modified Kalejs teaches the invention as discussed above in claim 1. Kalejs teaches that the photovoltaic cells are arranged on the flexible substrate (28) (corresponding to the claimed “a surface of the flexible polymeric substrate is tiled” feature) (Figure 1). However, Kalejs does not explicitly teach that the cells are arranged in a plurality of hexagonal or triangular clusters, where each cluster comprises a plurality of individual cells, and where the clusters are electrically connected in parallel with each other, as claimed.
Cruz teaches the similar flexible photovoltaic module (100) comprising the plurality of photovoltaic cells (102) arranged on the receiving substrate (104) (Figure 1), as discussed above. The photovoltaic cells (102) include a hexagonal shape and are meshed together in a honeycomb pattern to cover an area of the photovoltaic module that will be substantially illuminated by light (Figures 1 and 11; [0030], [0036]). The hexagon 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the photovoltaic cells of modified Kalejs, and shape the cells to be hexagonal and arranged in a honeycomb pattern tiled on the flexible substrate, where the honeycomb pattern is divided into a plurality of subsets of cells, where each subset comprises a plurality of cells connected in series and each subset is connected to the other subsets in parallel, as taught by Cruz. The hexagon shape and arrangement contributes to the overall flexibility of the module and allows for bending in 

    PNG
    media_image2.png
    445
    974
    media_image2.png
    Greyscale

Regarding claim 4, modified Kalejs teaches the invention as discussed above in claim 1. It is further noted that claim 4 is a product-by-process claim, where the subassembly (10) is capable of being thermoformed into the curved, three-dimensional shape, as claimed. As discussed above, the flexible subassembly (10) of modified Kalejs is also capable of being formed into the curved, three-dimensional shape, and this formation can be due to thermoforming as Kalejs teaches that the subassembly is subject to thermal processing ([0041]). The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Claim 4 is In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).
Regarding claim 5, modified Kalejs teaches the invention as discussed above in claim 1, including the TPT backskin (corresponding to the claimed “wherein the at least one thermoformable polymeric film comprises a first thermoformable polymeric film” feature) ([0046], [0110]). Kalejs further teaches a cover coat (20) that covers the conductive interconnects (18) and the front side of the substrate (28), where the cover coat (20) can be a solder mask comprising an epoxy material (corresponding to the claimed "a second thermoformable polymeric film joined to the flex-circuit substrate" feature, where epoxy is a polymeric material) ([0044]). The TPT backskin and cover coat (20) are on opposite sides of the substrate (28) (corresponding to the claimed “joined to the flexible polymeric substrate on opposite sides thereof” feature) (Figure 1). As discussed above, "thermoformable” is a product-by-process limitation, where the backskin and cover coat are “thermoformable” because the entire subassembly is subjected to thermal processing ([0041]). Further, each of these materials would be formed at their specific temperatures to harden. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 6, modified Kalejs teaches the invention as discussed above in claim 5. Kalejs further teaches encapsulant (16) that is a polymer based material (corresponding to the claimed “polymeric fill” feature) (Figure 1; [0042], [0046]). This encapsulant (16) covers the cells (12) and fills the gaps between cells (12) (corresponding to the claimed "covers the cells and fills interstices between cells" feature) (see 16a in Figure 1), and further the encapsulant is placed adjacent to the back surface (34) of the substrate (28) in between the substrate (28) and the backskin (corresponding to the claimed “wherein the polymeric fill is contained between the flexible polymeric substrate and the first thermoformable polymeric film or the second thermoformable polymeric film” feature) ([0046]). As discussed above, "thermoformable” is a product-by-process limitation, where the backskin and cover coat are “thermoformable” because the entire subassembly is subjected to thermal processing ([0041]). Further, each of these materials would be formed at their specific temperatures to harden. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 8, modified Kalejs teaches the invention as discussed above in claim 1. The substrate (28) is shown in Figure 1 as being planar, but is also made of a flexible material, and thus is capable of bending, along with the rest of the flexible subassembly (10) (Figure 1; [0042]). Thus, the flexible substrate (28) would bend at the same radius as the rest of the flexible subassembly (10) (corresponding to the claimed “wherein the flexible polymeric substrate is situated so as to coincide substantially with a neutral bending plane of said module, and wherein the neutral bending plane is a plane having a side on which bending produces compression and an opposite side on which the same bending produces tension” feature, where the “neutral bending plane” is interpreted as being a bent plane of the bending of the flexible subassembly, which would necessarily have one side that is on the concave side of the bend that is compressed and one side that is on the convex side of the bend that has tension, as claimed, as all curved bends would have this feature).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalejs (U.S. Pub. No. 2009/0032087) in view of Cruz-Campa et al. (U.S. Pub. No. 2014/0261624) (herein referred to as Cruz), Corbin et al. (U.S. Patent No. 6,613,123), and Huang (U.S. Pub. No.  2010/0307567), with Welch Fluorocarbon, Inc. (“PVF”, 2013) as evidence for claim 1, as applied to claims 1-6 and 8 above, and in further view of Kura et al. (U.S. Pub. No. 2007/0249748) with Welch Fluorocarbon, Inc. (“PVF”, 2013) as evidence for claim 7.
Regarding claim 7, modified Kalejs teaches the invention as discussed above in claim 5. As discussed above in claim 1, the Tedlar (PVF) of the TPT backskin has a melting point of 171°C, as evidenced by Welch, and thus would have a thermoformable temperature range around that point (corresponding to the claimed “wherein the first…thermoformable polymeric films have a temperature range for thermoforming” feature). Kalejs further teaches that the substrate (28) can be polyimide ([0042]). The thermoforming temperature for a material is an inherent property, where the instant application teaches that polyimide films typically soften enough for thermoforming in the range 200-400°C (instant [0079]). Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). Kalejs teaches that the cover coat (20) can be a solder mask made of epoxy, but Kalejs does not explicitly teach the temperature range for the solder mask.
Kura teaches a photosensitive resin composition that can be used to make a solder mask (correlating to the cover coat of Kalejs) ([0214]). The resin composition includes an epoxy component, and the composition is cured at a temperature of about 150°C (corresponding to the claimed “second thermoformable polymeric films have a temperature range for thermoforming” feature, where “about 150°C” would include values around 150°C, and thus be a range) ([0214]). Thus, Kura teaches that this epoxy resin that cures around 150°C is a known and suitable material for solder masks.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the epoxy solder mask of modified Kalejs with the photosensitive resin composition that cures at a temperature of about 150°C as taught by Kura. The selection of a known material, which is based upon its suitability for 
Thus, the Tedlar (PVF) of the TPT backskin has the thermoformable range around 171°C, the photosensitive resin composition of the modified cover coat cures at a temperature of about 150°C (corresponding to the claimed “wherein the first and second thermoformable polymeric films have a temperature range for thermoforming” feature), and the polyimide of the flexible substrate thermoforms in the range 200-400°C. Thus, the overall thermoformable temperature range for the TPT backskin and modified cover coat is about 150°C and around 171°C, which are outside and below the thermoformable range for polyimide. Thus, the polyimide of the flexible substrate would not be thermoformable in the temperature range of the TPT backskin and modified cover coat (corresponding to the claimed “the flexible polymeric substrate is not thermoformable in said temperature range for thermoforming” feature). 
Further, as discussed above, "thermoformable” is a product-by-process limitation, where the backskin and cover coat are “thermoformable” because the entire subassembly is subjected to thermal processing ([0041]). Further, each of these materials would be formed at their specific temperatures to harden. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalejs (U.S. Pub. No. 2009/0032087) in view of Cruz-Campa et al. (U.S. Pub. No. 2014/0261624) (herein referred to as Cruz), Corbin et al. (U.S. Patent No. 6,613,123), and Huang (U.S. Pub. No.  2010/0307567), with Welch Fluorocarbon, Inc. (“PVF”, 2013) as evidence for claim 1, as applied to claims 1-6 and 8 above, and in further view of Maghribi et al. (U.S. Pub. No. 2004/0243204).
Regarding claim 9, modified Kalejs teaches the invention as discussed above in claim 1. The conductive interconnects (18) comprise patterns that electrically connect adjacent cells together (corresponding to the claimed “wherein the electrically conductive printed wiring pattern comprises traces that connect cells to each other” feature) (Figure 1; [0043], [0045]). However, Kalejs does not explicitly teach that between points of attachment of the electrodes (26) to the flexible substrate (28), the conductive interconnects (18) are curved such that each interconnect is at least ten percent longer than a straight line distance between the points of attachment that it connects, as claimed.
Maghribi teaches an electronic device, which can be a solar cell, which includes a stretchable electronic circuit ([0019], [0085]). The device includes a stretchable polymer body (101) (correlating to the flexible substrate (28) of Kalejs) and conducting traces (103) (correlating to the interconnects (18) of Kalejs) (Figure 1; [0019]). The conducting traces (103) each extend in the longitudinal direction (106) and have a serpentine shape (104, 105) (corresponding to the claimed “wherein, between points of attachment of the back-surface electrical contacts to the flexible polymeric substrate, the traces are curved 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the conductive interconnects (18) of modified Kalejs and set the shape of each interconnect to be serpentine as taught by Maghribi in order to allow the flexible substrate and subassembly as a whole to stretch while still maintaining the integrity of the interconnect, thus providing stress release and increased stretchability. 
Further, as the stress release and stretchability are variables that can be modified, among others, by adjusting the serpentine shape, with said stress release and stretchability both increasing as the number of sections in the serpentine shape is increased, thus increasing the overall length of the interconnect compared to the overall longitudinal In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 10, modified Kalejs teaches the invention as discussed above in claim 1. Kalejs teaches the conductive interconnects (18), but does not explicitly teach that the flexible substrate (28) is embossed with a pattern of dimples, where a portion of the conductive interconnects pass through some of the dimples, as claimed.
Maghribi teaches an electronic device, which can be a solar cell, which includes a stretchable electronic circuit ([0019], [0085]). The device includes a stretchable polymer body (101) (correlating to the flexible substrate (28) of Kalejs) and conducting traces (103) (correlating to the interconnects (18) of Kalejs) (Figure 1; [0019]). The polymer body (101) includes a plurality of microchannels (102) (corresponding to the claimed “wherein the flexible polymeric substrate is embossed with a pattern of dimples” feature), which are filled with electrically conducting media to form the conducting traces (103) (corresponding to the claimed “wherein a portion of the printed wiring pattern passes through some of the dimples” feature) ([0021]). The microchannels (102) are formed using moulds (corresponding to the claimed "embossed" feature) ([0023]). The design of the microchannels (102) is important to produce maximally stretchable interconnects ([0026]), where Maghribi teaches the formation of microchannels to fill with electrically conductive material to form the traces is known in the art as a method to form electrical traces.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the flexible substrate of modified Kalejs and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). It is further noted that “embossed” and “printed” are product-by-process limitations, where the microchannels are capable of being embossed as they can be formed using moulds, and the electrical interconnects are capable of being printed as material is applied or deposited. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

(2) Response to Argument

Appellant argues in the Introduction section (page 7-8) of the Appeal Brief filed February 15, 2021 (herein after referred to as the “Appeal Brief”) that the reasoning set forth in the Office Action sent November 30, 2020 overlooks an essential feature of the invention, which is that the claimed PV module “must be capable of being molded after the photovoltaic cell has already been mounted and wired”. 
However, claim 1 is directed towards an apparatus and there is no requirement for any PV module to be capable of being “molded” after the photovoltaic cell has already been mounted and wired. 
Claim 1 is directed towards a PV module capable of being “reshaped”, not molded. As elaborated in the rejections of the claims, the flexibility of the cited PV module provides for the capability to be “reshaped”. 

Appellant argues from page 8 to 12 of the Appeal Brief that Huang and the combination of references do not teach the claimed “gore panels” because the components cited in Huang do not fit Appellant’s proffered definition of a “gore panel” (see page 9 of the Appeal Brief citing instant specification at [0089]). 
[0089] of the instant specification as a limiting definition requiring the claimed “gore panel” to only be interpreted as “a geometrical feature of a sheet-like object 1010 that permits separated edges of the object to be joined or nearly joined when the object is reshaped 1020 from a generally planar configuration to a curved configuration”. 
Additionally, the gore panels cited in Huang, as modified in the rejections of the claims and by Cruz to provide flexibility, would be geometrical features of a sheet-like object that permits separated edges of the object to be joined or nearly joined when the object is reshaped/bent from a generally planar configuration to a curved configuration.

Appellant argues in the response that it would be highly improbably for the cited gore panels to be able to be bent, particularly greater than 90°, and Cruz only teaches bending about an axis. 
However, these arguments are not persuasive. The rejections of the claims points to Cruz to teach the photovoltaic module is made flexible in order to allow it to bend (see page 9, Final Office Action sent November 30, 2020). 
A person having ordinary skill in the art would find, with reasonable expectation of success, that the cited gore panels are capable of being bent as Cruz teaches making a pv module flexible in order to allow for bending, in which Cruz explains a pv module is made “flexible” as the thickness and lateral dimensions provide for smaller bend radius (see Cruz at previously cited [0034] and [0035]). 
Cruz teaches a thickness of less than about 50 microns (see [0035]). The instant specification exemplifies modules of less than 50 microns thick (see [0038]). Cruz teaches a [0035]). Instant claim 1 requires all lateral dimensions are at most 1 cm. 

Appellant argues on page 13 of the Appeal brief that the rejections of the claims are based on impermissible hindsight because if the prior art didn’t even recognize that you could do that to a solar module, then that knowledge was not within the level of ordinary skill in the art. 
However, this argument is not persuasive. Cruz recognizes bending, or reshaping, pv modules from making pv modules flexible. As noted above, Cruz explains the pv module being made flexible as the thickness and lateral dimensions provide for smaller bend radius, and Cruz teaches a thickness and lateral dimension similar to those disclosed in the instant application. 

Appellant argues from page 13 to 16 of the Appeal Brief that the cited flexible substrate is not inherently situated so as to coincide substantially with a neutral bending plane of the module. Applicant contends that the neutral being plane of the entire module is not necessarily at the cited flexible polymeric substrate.
However, this argument is not persuasive. The rejections of the claims do not allege that the flexible substrate bends at the same radius as each other individual layer of the module. If the flexible substrate is bent, as provided by the material of the substrate and by making the rest of the module flexible as discussed in the rejections of the claims, the rest of the flexible subassembly would also bend at the bending of the flexible substrate. A neutral bending plane of the flexible substrate being bent would exist, which necessarily has one side that is on the concave side of the bend that is compressed and one side that is on the convex side of the bend a neutral bending plane of said module as the flexible substrate is a part of the module. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        
Conferees:
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721                                                                                                                                                                                                        
/Jennifer McNeil/Primary Examiner, TC 1700  
                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.